DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “ninety (90) degree angle” is somewhat awkward and confusing.  If “(90)” were deleted, the rejection would be overcome.
Claim 2, “the connection” lacks clear antecedent basis.
Claim 3, “the side opposite the branch channel” lacks clear antecedent support and is not wholly understood.
Claim 4, “further comprising at least two reinforcement buttresses and positioned” is generally awkward and confusing.  Additionally, “each side” in line 2 lacks clear antecedent support and is not wholly understood – note the branch channel defines several sides including a lateral sides, a top side etc.
Claim 5, “each side” in line 1 lacks clear antecedent support and is not wholly understood – note the branch channel defines several sides including a lateral sides, a top side etc.
Claim 8, “ninety (90) degree angle” is somewhat awkward and confusing.  If “(90)” were deleted, the rejection would be overcome.  Additionally, “the connection” in line 7 lacks clear antecedent basis.  The term “the side opposite the branch channel” bridging lines 8-9 lacks clear antecedent support.  In line 10, “each side” lacks clear antecedent support.  Finally in line 12, “each side” lacks clear antecedent support.
Claim 11, “ninety (90) degree angle” is somewhat awkward and confusing. If “(90)” were deleted, the rejection would be overcome. Additionally, the last paragraph (paragraph “e”) is particularly confusing as it appears to include method-type steps in an apparatus claim. Note the phrases beginning with the terms “positioning” in line 10, “fitting” in line 10, and “fitting” in line 11. Additionally, references to “second piece of lumber” on both lines 12 and 13 are generally awkward and confusing. It is not clear if or how these pieces of lumber relate back to the previously introduced second piece of lumber.
Claim 12, “ninety (90) degree angle” is somewhat awkward and confusing.  If “(90)” were deleted, the rejection would be overcome. Additionally, the last paragraph (paragraph “e”) is particularly confusing as it appears to include method-type steps in an apparatus claim.  Note the phrases beginning with the terms “positioning” in line 10, “fitting” in line 10, and “fitting” in line 11.  Additionally, references to “second piece of lumber” on both lines 12 and 13 are generally awkward and confusing.  It is not clear if or how these pieces of lumber relate back to the previously introduced second piece of lumber.
Claim 13, “ninety (90) degree angle” is somewhat awkward and confusing.  If “(90)” were deleted, the rejection would be overcome.  Additionally, the last paragraph (i.e. paragraph “e”) is particularly confusing as it appears to include method-type steps in an apparatus claim.  Note the phrases beginning with the terms “positioning” in line 16, “fitting” in line 16, and “fitting” in line 17. Additionally, “the connection” in line 7 lacks clear antecedent basis.  The term “the side opposite the branch channel” in line 9 lacks clear antecedent support.  In line 10, “each side” lacks clear antecedent support.  In line 11, “each side” lacks clear antecedent support.  Finally, references to “second piece of lumber” on both lines 18 and 19 are generally awkward and confusing.  It is not clear if or how these pieces of lumber relate back to the previously introduced second piece of lumber.
Claim 15, “ninety (90) degree angle” is somewhat awkward and confusing.  If “(90)” were deleted, the rejection would be overcome.  Additionally, the last paragraph (i.e. paragraph “e”) is particularly confusing as it appears to include method-type steps in an apparatus claim.  Note the phrases beginning with the terms “positioning” in line 16, “fitting” in line 16, and “fitting” in line 17. Additionally, “the connection” in line 7 lacks clear antecedent basis.  The term “the side opposite the branch channel” in line 9 lacks clear antecedent support.  In line 10, “each side” lacks clear antecedent support.  In line 11, “each side” lacks clear antecedent support.   Finally, references to “second piece of lumber” on both lines 19 and 20 are generally awkward and confusing.  It is not clear if or how these pieces of lumber relate back to the previously introduced second piece of lumber.
Claim 16, “ninety (90) degree angle” is somewhat awkward and confusing.  If “(90)” were deleted, the rejection would be overcome.    Finally, references to “second piece of lumber” on both lines 12 and 13 are generally awkward and confusing.  It is not clear if or how these pieces of lumber relate back to the previously introduced second piece of lumber.
Claim 17, “ninety (90) degree angle” is somewhat awkward and confusing.  If “(90)” were deleted, the rejection would be overcome.    Finally, references to “second piece of lumber” on each of lines 12, 13, and 14 are generally awkward and confusing.  It is not clear if or how these pieces of lumber relate back to the previously introduced second piece of lumber.
Claim 18, “ninety (90) degree angle” is somewhat awkward and confusing.  If “(90)” were deleted, the rejection would be overcome. Additionally, “the connection” in line 8 lacks clear antecedent basis. The term “the side opposite the branch channel” in line 10 lacks clear antecedent support. In line 11, “each side” lacks clear antecedent support.  In line 12, “each side” lacks clear antecedent support.  Finally, references to “second piece of lumber” on both lines 18 and 19 are generally awkward and confusing. It is not clear if or how these pieces of lumber relate back to the previously introduced second piece of lumber.
Claim 19, in view of the issues relating to recitation of the second piece of lumber in claim 18, “the second piece of lumber” in line 3 lacks clear antecedent basis.
Claim 20, “ninety (90) degree angle” is somewhat awkward and confusing.  If “(90)” were deleted, the rejection would be overcome.  Additionally, “the connection” in line 8 lacks clear antecedent basis.  The term “the side opposite the branch channel” in line 10 lacks clear antecedent support.  In line 11, “each side” lacks clear antecedent support.  In line 12, “each side” lacks clear antecedent support.   Finally, references to “second piece of lumber” on each of lines 18, 19, and 20 are generally awkward and confusing.  It is not clear if or how these pieces of lumber relate back to the previously introduced second piece of lumber.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long et al. ‘464.
Long teaches a three-way connector (16,19 – figures 1-2) for lumber comprising a main channel (27+) with an interior width to accommodate a piece of lumber (17; column 4, lines 11-13) wherein the main channel contains a branch channel (43+) at a midway point of the main channel, positioned at a ninety degree angle to the main channel, with an interior width to accommodate a piece of lumber (see top piece of lumber 20 in figure 2).  
Claim 2,  the device defines a divider panel (46+) located and configured as broadly claimed and as best understood.
Claim 3, the device defines a buttresses (35,36)) located and configured as broadly claimed and as best understood.
Claim 4, the device defines a buttresses (44,45) located and configured as broadly claimed and 
Claim 7, the connector is constructed as broadly claimed – e.g. see column 3, lines 46-52 etc.


Claim(s) 1 and 7 are rejected under 35 USC 102(a)(1) as being anticipated by Crandall et al. ‘557.
Crandall teaches a three-way connector (e.g. connector 1 of figure 2 or the connector of figure 17) for lumber comprising a main channel (e.g. the passage formed by brace member 5 of figure 1 receiving lumber piece 2 or the passage under brace member 95 of figure 17 receiving lumber piece 2) with an interior width to accommodate a piece of lumber  wherein the main channel contains a branch channel (e.g. the passage formed by brace member 3 receiving lumber piece 4 in figure 1 or the passage formed by brace member 93+ receiving lumber piece 941 in figure 17) at a midway point of the main channel, positioned at a ninety degree angle to the main channel, with an interior width to accommodate a piece of lumber.  
Claim 7, the device is taught as being configured as broadly claimed.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Crandall et al. ‘557 in view of Moss ‘955.
Regarding claim 5, Crandall teaches all of the claimed features as discussed above regarding claim 1 but fails to teach the use of triangular panels as recited.
Moss teaches a three-way connector for connecting elongated structural members (12, 13) defining a main channel (at 10) and a branch channel (at 11) at a midway point of the main channel and extending therefrom at ninety degrees.  The referenced teaches the use of a triangular panel (e.g. 14, 14’) connecting sides of the branch channel to the main channel for added strength – see page 2, lines 89-93.
In order to provide for a more robust joint, it would have been obvious to one of ordinary skill in the art to fit the branch channel sides and main channel with connecting triangular reinforcement panels in view of the teachings of Moss.  The modified device would be configured as recited in claim 5 as broadly claimed and as best understood.





Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claims 8-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ricard, Hibbard, and Doyle are cited as additional examples of transport vehicle cargo bracing assemblies known in the art.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Mondays 8am-4pm, Tuesdays 8am-12pm, and Thursdays 8am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616